Citation Nr: 1739148	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits for the period from October 19, 2011, to January 31, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1971 to June 1974 and from August 1973 to February 1976.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

The Veteran has stated in multiple letters that his father shares his name and that he is technically a "Jr."  The Veteran's DD214 confirms the Veteran's assertion.  In the future,  per the Veteran's request, VA correspondence should use the Veteran's full legal name, to include the "Jr."

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently incarcerated at the Menard Correctional Center in Menard, Illinois for commission of a felony.  In a substantive appeal, VA Form 9, the Veteran, through his representative, requested a BVA hearing by live videoconference.  At some point before the RO sent a hearing letter to the Veteran, VA disassociated the Veteran's representative, Veterans of Foreign Wars, from the Veteran's claim.  There is no evidence in the claims file demonstrating that the Veteran or his representative asked to terminate the representative's services.  Therefore, the Veteran's initial appointment of Veterans of Foreign Wars in June 1985 remains valid.  

In June 2017, the RO sent a letter to the incarcerated Veteran to inform him that his videoconference hearing was scheduled at the St. Louis, Missouri RO for July 6, 2017.  Obviously, the Veteran was unable to personally attend.  VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  Initially, VA is required to ascertain whether the Veteran's prison facility can facilitate a videoconference.  If not, VA must inform the Veteran and his representative of alternative options to present testimony via oral arguments submitted by the Veteran using audiotape, written testimony submitted by the representative, and in some cases, appearances solely by the Veteran's representative.  38 C.F.R. § 20.700(b)

As a result of the incorrect termination of Veterans of Foreign Wars' representation as well as VA's insufficient hearing, the Board finds that a remand is in order to facilitate his hearing request to the extent possible through applicable VA regulations and in accordance with his due process rights.  

On a final note, in a June 2013 decision, the Pension Management Center stated that the Veteran owes $18,348.57.  However, the decision notes that the Veteran's overpayment increased $2,289.17 as a result of him renouncing his parenthood of one of his minor children.  The Veteran's spouse initially appealed this decision, but she later withdrew her appeal in March 2014.  Upon remand, to ensure the validity of the debt, the RO should conduct an audit of the Veteran's nonservice-connected pension account.  Once the audit is completed, the RO should ensure a copy of the audit is provided to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake an audit of the Veteran's nonservice-connected pension account.  The audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran and the amounts properly due.  In addition, the audit should include the amount of the overpayment that was repaid by the Veteran, if any.  The results of the audit should be sent to the Veteran and his representative.

2.  Take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his pending claim.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference).

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing and such notice must be associated with the claims file. 

If accommodations are NOT feasible for the Veteran to testify either in person or via videoconference, the RO should explore all reasonable avenues for accommodating his hearing request.  VA should provide all appropriate accommodations in accordance with 38 C.F.R. § 20.700, to include, but not limited to:
a. Offering the Veteran or his representative the opportunity to submit an audiotape;
b. Offering the Veteran or his representative the opportunity to present written arguments; and
c. Offering the representative a chance to appear if a request is made and good cause is found by a Member of the Board.  

3.  Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




